Citation Nr: 0805924	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-19 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis 
and/or sinusitis.  

2.  Entitlement to a compensable evaluation for 
dermatophytosis (tinea pedis), bilateral feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1988, from November 1990 to July 1991, and from 
January 2003 to December 2003.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In June 2007, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  

Also in June 2007, the veteran submitted evidence relevant to 
his claim for an increased evaluation for dermatophytosis; 
evidence not yet reviewed by the RO.  However, as the veteran 
submitted a written waiver of consideration of that evidence 
by the RO in the first instance, the Board will proceed to 
adjudicate this claim with consideration of all evidence of 
record, regardless of when that evidence was submitted.  See 
38 C.F.R. § 20.1103(c) (2007).  


FINDINGS OF FACT

1.  The veteran does not have sinusitis.

2.  Rhinitis did not have its onset during the veteran's 
periods of active service prior to January 2003 and is not 
otherwise etiologically linked to those periods of active 
service.  

3.  Clear and unmistakable evidence demonstrates that the 
veteran's rhinitis preexisted the veteran's period of active 
service which began in January 2003 and clear and 
unmistakable evidence demonstrates that the veteran's 
rhinitis was not aggravated by his period of active service 
which began in January 2003.  

4.  The veteran's dermatophytosis (tinea pedis), bilateral 
feet, does not result in scars and does not affect 5 percent 
or more of his body.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis and/or 
rhinitis have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  The criteria for a compensable evaluation for the 
veteran's dermatophytosis (tinea pedis), bilateral feet, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805, 7806, 7813 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In his claim received by VA in March 2004, the reported that 
he was deployed in the Persian Gulf in January 2003 during 
which time he and sought treatment for sinus problems, 
describing such as difficulty breathing through his nose and 
difficulties sleeping.  During the June 2007 hearing, the 
veteran testified that he currently has difficulty with his 
sinuses, and that this difficulty first began in 1991 during 
Desert Storm.  Hearing transcript at 11.  He testified that 
the first documentation of his requests for treatment, of 
which he is aware, was when he returned from Desert Storm and 
received a medical examination when processing out of active 
duty.  Id. at 12.  He testified that he currently has sinus 
difficulty during pollen season, from February or March and 
into the springtime and during the July and August rainy 
season.  Id. at 15.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service medical records contain one mention of upper 
respiratory symptoms.  In February 1987 the veteran was 
treated for a head cold and runny nose of 3 days duration.  
There is no mention of any chronicity.  A September 1988 
report of medical examination shows a normal clinical 
evaluation of the veteran's nose and sinuses.  In an 
associated report of medical history, the veteran indicated 
that he did not then have nor had ever had ear, nose, or 
throat trouble, chronic or frequent colds, sinusitis, or hay 
fever.  Furthermore, the veteran does not contend that his 
current upper respiratory difficulty began at that time.  
Rather, as explained above, he testified that such began 
during his service in the Persian Gulf.  

Outside of service medical records, the first mention of 
upper respiratory problems is found in a report of a VA 
examination conducted in May 1988.  Noted under a heading for 
nose, sinuses, mouth and throat is that the veteran reported 
some morning nasal congestion on occasion.  There is no 
indication that the examiner found the veteran to have 
rhinitis or sinusitis.  

Although the veteran contends that immediately following his 
return from service in the Persian Gulf in 1990 and 1991 he 
reported rhinitis from exposure to chemicals, service medical 
records following that time frame are absent for any such 
report.  Reports of medical examinations, from June 1991, 
January 1996, and September 2001, show normal clinical 
evaluation of the veteran's nose and sinuses.  Associated 
reports of medical history, from June 1991 and January 1996, 
contain the veteran's report that he did not then have, nor 
had ever had, ear, nose, or throat trouble, chronic or 
frequent colds, sinusitis, or hay fever.  A chronological 
record of medical care, dated in March 1991 and consisting of 
10 questions regarding medical problems during Desert Shield 
/ Desert Storm, is also of record.  This form shows that the 
veteran indicated that he did not have a sinus infection or 
cough and that he had no reason to believe that he or any 
members of his unit were exposed to chemical or germ warfare.  

The Board finds these reports more probative than the 
veteran's more recent recollections as to the onset of any 
upper respiratory system disability.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  
This, along with the complete absence in service medical 
records of reported symptoms of rhinitis or sinusitis, report 
of upper respiratory problems other than the isolated 1988 
report of a head cold, is strong evidence against his claim 
that rhinitis, had onset during his active service prior to 
April 2002, or that he had sinusitis during service.  

In December 1994, the veteran underwent a VA general medical 
examination and respiratory examination with respect to a 
claim for entitlement to service connection for an 
undiagnosed illness, based on his service in Southwest Asia 
during the Persian Gulf War.  At that time he reported that 
he had no cough.  An examination of his nose, sinuses, mouth 
and throat revealed that his pharynx was clear.  

VA clinic notes document the veteran's upper respiratory and 
related symptoms.  Ear, nose, and throat, (ENT) clinic notes 
from October 1994 indicate a negative ears, nose and throat 
physical examination and contain a provisional diagnosis of 
lymphadenopathy of the right neck.  April 2002 clinic notes 
provide the first relevant diagnosis of record, that of 
allergic rhinitis.  This followed a report of sinus problems 
present for 5 days, including congestion, runny nose, non 
productive cough with post nasal drainage, sneezing and itchy 
eyes.  A March 2004 VA clinic note recorded the veteran's 
report of nasal congestion, rhinitis, itchy eyes, and 
intermittent cough, which he asserted worsened while exposed 
to burning refineries in the Persian Gulf and worsened after 
return to the United States when exposed to high pollen.  

In January 2005, the veteran underwent VA examination with 
regard to claim for sinusitis and rhinitis.  He reported a 10 
to 15 year history of intermittent nasal congestion, 
rhinitis, and sneezing occurring 50 percent of the time.  The 
examiner diagnosed allergic rhinitis.  

The only evidence of record that the veteran has an upper 
respiratory disorder, whether sinusitis or rhinitis, 
etiologically related to his service, are his own 
contentions.  As a layperson, he is competent to describe his 
symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

Examples of the kind of quasi-medical questions that a 
layperson is competent to address are found in Barr v 
Nicholson, 21 Vet. App. 303 (2007) (diagnosis of varicose 
veins) and in Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(diagnosis of flat feet).  An example of the kind of medical 
question that a layperson is not competent to address is 
found in Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(bronchial asthma).  Whether the veteran has sinusitis and 
whether the veteran's allergic rhinitis had its onset prior 
to his last period of active duty or was aggravated by his 
last period of active duty are complex medical questions 
clearly falling into the latter category.  As such, the 
veteran's statements in this regard are not competent 
evidence.  

As explained above there is no evidence of record that the 
veteran has sinusitis.  All medical evidence indicates that 
he suffers allergic rhinitis and attributed to seasonal 
pollen exposure.  As discussed above, entitlement to service 
connection for disease or injury is limited to cases in which 
such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  Hence, in the absence of proof of present 
sinusitis (and, if so, of a nexus between that disability and 
service), there can be no valid claim for service connection 
for sinusitis.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The veteran's claim for service connection for sinusitis must 
be denied because the first essential criterion for the grant 
of service connection, competent evidence of the disability 
for which service connection is sought, has not been met.  

As to the veteran's diagnosed allergic rhinitis, the timing 
of that diagnosis and the timing of his periods of active 
service dictate separate analyses as to whether his rhinitis 
had onset during or is etiologically linked to his first two 
periods of active service and whether his rhinitis was 
aggravated during his last period of active service.  

All competent evidence of record shows that the veteran was 
first found to suffer from rhinitis, his only diagnosed upper 
respiratory illness, in April 2002.  The above described 
reports of service medical examination and medical history 
provide strong evidence that his rhinitis did not have onset 
during his two periods of active service prior to his 2003 
active service, and the Board finds that evidence to be more 
credible and probative than the veteran's recent 
recollections that it had its onset during his second period.  
Nor is there any competent opinion evidence that the 
veteran's rhinitis is etiologically linked to his first two 
periods of active service.  

As to the veteran's last period of active service, in 2003, 
the Board has determined that his allergic rhinitis 
preexisted that period of service and was not aggravated by 
that period of service.  

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Here, the veteran was diagnosed with allergic rhinitis by a 
VA clinician in April 2002.  This medical evidence diagnosis 
is clear and unmistakable evidence that allergic rhinitis 
preceded his entrance onto active duty in January 2003.  The 
only question remaining is whether his allergic rhinitis was 
aggravated by his last period of service, from January to 
December 2003.  

In cases where a disease or injury is not noted at entrance 
into service, the burden lies with the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that there was no aggravation.  See VAOPGCPREC 3-03 
(July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004).  

In this case, there is medical or other documented evidence 
of an increase in severity during his final period of 
service, and the veteran specifically testified during his 
personal hearing that his rhinitis had stayed essentially the 
same since its initial onset.  The record is absent for any 
evidence to the contrary.  As such, the Board finds that 
there is clear and unmistakable evidence that his rhinitis 
was not aggravated during his service in 2003.

For the reasons and bases set forth above, his claim for 
service connection for rhinitis and/or sinusitis must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule 
as required by law and VA regulation.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).  

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the Court of Appeals of Veterans Claims (Court) 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

Service connection for dermatophytosis of both feet was 
established in a July 1988 rating decision.  A noncompensable 
(0 percent) evaluation was assigned and that evaluation 
remained in place until the veteran filed his current claim 
in March 2004.  

The schedule for rating disabilities of the skin provides 
that dermatophytosis (or ringworm) in various locations on 
the body, including the body (tinea corporis), the head 
(tinea capitis), the feet (tinea pedis), the beard (tinea 
barbae), the nails (tinea unguium), and the inguinal area, 
also known as jock itch (tinea cruris) is to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806), depending upon 
the predominant disability.  38 C.F.R. § 4.118 Diagnostic 
Code 7813.  

Superficial scars, other than of the head, face, or neck, 
that do not cause limited motion, in an area or areas of 144 
square inches (929 sq. cm.) or greater, are rated 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Id.  Note (2) provides that a superficial scar is one 
not associated with underlying soft tissue damage.  Id.

Superficial unstable scars warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  Note (1) to Diagnostic 
Code 7803 provides that an unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Id.  Note (2) provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Id. 

Superficial scars that are painful on examination warrant a 
10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Note (2) provides that a 10-percent rating will be assigned 
for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
rating.  Id.  Diagnostic Code 7804 also directs the rater to 
see 38 C.F.R. § 4.68 (amputation rule).  Id.
 
Other scars are to be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Dermatitis or eczema that involves less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy is required during the past 
12-month period, is rated as noncompensable (0 percent).  38 
C.F.R. § 4.118, Diagnostic Code 7806.  Dermatitis or eczema 
that involves at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period, is rated 10 percent 
disabling.  Id.  Dermatitis or eczema that involves 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  Id.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  Id.   

VA clinic notes from December 2001 report that the veteran's 
feet exhibited macerated peeling skin between the toes.  VA 
podiatry notes from May 2004 indicated that the veteran had 
tinea of webspaces of both feet.  

In June 2004, the veteran underwent a VA skin examination to 
determine the severity of his dermatophytosis.  He reported 
that his skin condition had been constant with no remissions 
since 1986, worsening the past two or three years.  He once 
used topical creams to treat this condition but at the time 
of this examination was treating his feet with medicated 
powder and saline soaks.  He reported that he previously had 
run 12 miles per week but could now run only tow to three 
miles due to pain caused by his dermatophytosis and that his 
work was affected.  The extent of the disease was described 
as fungus between the third, fourth, and fifth toes, 
bilaterally.  Physical examination found that about 1 percent 
of his entire body was affected by the condition.  The 
examiner also stated that there was no scarring or 
disfigurement.  

In January 2005, the veteran again underwent VA examination 
of his feet.  He reported progressive chronic foot swelling, 
cracking of the skin between the toes, and pain.  He also 
stated that he had pain and difficulty walking and noted that 
sometimes his feet swell after walking long distances.  As to 
treatment, the veteran used a topical powder and Naprosyn, 
for pain.  He also reported flareups two times per month for 
3 to 4 days at a time.  

The examiner found that there was no incapacitation due to 
the veteran's dermatophytosis.  Physical examination revealed 
maceration between the third and fourth and between the 
fourth and fifth toes on the left foot and between the third 
and fourth toes on the right foot.  There was no plantar rash 
or scaling.  

VA outpatient podiatry notes from July 2005 contain the 
veteran's report of a 20 year infection between the toes.  
Physical examination by the podiatrist revealed that there 
was no edema, open lesions, cellulitis, erythema, xerosis, 
odor, skin atrophy with coloration, hyperkeratotic lesions, 
or pain on palpation.  Signs of infection were present on 
both feet with macerated webspaces between the third and 
fourth toes, bilaterally.  VA outpatient clinic notes from 
April 2006 indicate that the veteran had maceration between 
the fourth and fifth toes of both feet.  

During the June 2007 hearing, the veteran testified that the 
skin of his feet crack, peel, and swell.  Hearing transcript 
at 3 - 4.  The Board has considered his testimony.  However, 
all examination reports are negative for scars.  Of note is 
that the veteran described this condition as "I have scars 
of splits and my feet today as speak there is just 
swelling".  Id. at 4.  Although he used the word "scars", 
the medical evidence strongly suggests that the veteran 
refers to splits in his skin, which are a recurring 
manifestation of his disability, and not permanent scars.  VA 
examination was specifically negative for scarring, and 
veteran's own testimony also indicates that he only had 
swollen feet, not scars, on the day of the hearing.  That 
characterization is consistent with the many clinical 
findings of maceration, as opposed to scars.  Given that the 
veteran's dermatophytosis has always been found to manifest 
as painful maceration, his predominant disability is best 
characterized as dermatitis.  

As noted, the veteran has never been found to have scars 
painful on examination or unstable scars, or scars limiting 
the function of his feet.  He has never been found upon 
examination to have manifestations other than in the web 
spaces between the third through fifth toes of both feet, 
which is certainly less than 6 square inches.  Thus, even if 
the Board were to consider his dermatophytosis as manifesting 
as scars, compensable ratings would not be appropriate under 
Diagnostic Codes 7801, 7802, 7803, 7804, or 7805.  

The veteran's dermatophytosis was found to cover about 1 
percent of his body.  No evidence of record shows that he has 
been treated with systemic therapy such as corticosteroids or 
other immunosuppressive drugs for his dermatophytosis.  
Therefore a compensable rating under Diagnostic Code 7806 
would not be appropriate.  

Extraschedular consideration

During the June 2007 hearing, the veteran contended that his 
job as a letter carrier for the U.S. Postal Service presents 
an unusual or exceptional situation and his case should 
therefore be referred for extraschedular consideration.  In 
an exceptional case where the scheduler standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2007).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The veteran has not required any periods of hospitalization 
for his dermatophytosis.  Nor is there evidence that the 
veteran's dermatophytosis causes marked interference with 
employment or presents a particularly different disability 
picture from other veterans with this disability.  In that 
regard, the veteran reported in January 2005 that his 
disability kept him from working overtime.  He submitted 
medical certifications, dated n July 2006 and September 2006, 
that his dermatophytosis would cause incapacitation for two 
to three days when ever the fungus flared up and that this 
would required him to remain off of his feet; individual 
treatment was estimated as necessary every two to three 
months.  The veteran continues to work in his capacity with 
the Postal Service.  The Board does not find his 
dermatophytosis to have caused marked interference with 
employment.  In the absence of evidence presenting 
exceptional circumstances, the claim is not referred for 
consideration of an extraschedular rating; the veteran's 
disability is appropriately rated under the schedular 
criteria.  

Finally, the Board does not find evidence that the evaluation 
for the veteran's dermatophytosis should be increased for any 
other separate period based on the facts found during the 
whole appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period. 

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, notice as to how VA assigns disability ratings 
and effective dates was provided to the veteran by a letter 
dated in May 2006.  However, as no readjudication by the RO 
followed that letter, the curative effect of the letter is 
questionable.  Regardless, this defect in notice is harmless 
error.  As to both claims on appeal, the claims were denied 
by the RO and the appeal denied by the Board, thus no 
effective date will be assigned with regard to either claim, 
a disability rating will not be assigned with regard to the 
claim for entitlement to service connection, and, as 
explained below, the veteran has actual knowledge as to how 
disability ratings are assigned for his dermatophytosis.  

Here, other than non-prejudicial defects, the VCAA duty to 
notify was satisfied by way of letters sent to the veteran in 
March 2004, with regard to his claim for service connection 
for sinusitis, and in April 2004, with regard to his claim 
for an increased evaluation for dermatophytosis.  Both 
letters were sent prior to the initial adjudication of the 
claims.  These letters informed the veteran of what evidence 
was required to substantiate the claims and of the veteran's 
and VA's respective duties for obtaining evidence.  
Specifically, the March 2004 letter informed the veteran of 
the requirements of a service connection claim and the 
evidence needed to substantiate that claim and the April 2004 
letter informed the veteran that, to substantiate his claim 
for an increased rating for dermatophytosis, the evidence 
must show that this disability had increased in severity, and 
provided him with examples of the type of evidence to submit.  
These letters also requested that the veteran submit evidence 
and/or information, which would include that in his 
possession, to the AOJ.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The April 2004 letter did not provide the veteran with 
specifics as to what the evidence need show to substantiate 
his claim for a higher rating for his dermatophytosis.  
However, he has demonstrated actual knowledge of that which 
such notice should have provided.  Thus, to the extent that 
the notice was deficient under the standard explained by the 
Court in Vazquez-Flores, such error was not prejudicial to 
the veteran.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the Federal Circuit, some other possible circumstances that 
could demonstrate that VA error did not prejudice the 
claimant include where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

In the instant case, the veteran has demonstrated actual 
knowledge of the schedular criteria under which his 
dermatophytosis is evaluated and the relevant factors that go 
into extraschedular referral.  During the June 2007 hearing, 
the veteran testified to the effect that he understood that 
he failed to meet the scheduler criteria for a compensable 
rating for his dermatophytosis of the feet because less than 
10 percent of his body was affected by the skin disease.  
Hearing transcript at 8.  While the percentage stated by the 
veteran is incorrect, his testimony essentially sums up the 
rating criteria applicable to this claim; as his skin disease 
predominately manifests as dermatitis a set percentage of his 
body must be affected by the skin disease to warrant a 
compensable rating.  Furthermore, he put forth his contention 
that his particular job, a letter carrier for the U.S. Post 
Office, should allow for a rating outside the schedule.  Id.  
Hence, the lack of more specific notice as to assignment of 
disability ratings for his dermatophytosis is harmless error.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  The veteran 
submitted medical certificates in support of his claim for an 
increased evaluation for his dermatophytosis and he was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  VA 
medical examinations were afforded the veteran June 2004 and 
January 2005.  

The Board is aware that there are no service medical records 
of treatment of the veteran associated with the claims file, 
from the 2003 period of his active service.  Immunization 
records updated in January 2003 are of record and there is no 
indication that any other records from that period of service 
exist.  Indeed, the RO has made extensive efforts to obtain 
any such records and further efforts would be futile.  

In that regard, Personnel Information Exchange System (PIES) 
responses from July 2004 and September 2004 show that all 
requested records had been provided to the RO.  In July 2004 
the RO requested records from the Commander US Army Reserve 
Pesonnel Center and in September 2004, April 2005, and June 
2005, the RO requested records from the veteran's unit, the 
32nd Transportation Group.  Reponses and records of the 
veteran's service prior to 2003 and the updated immunization 
records were received from the Records Management Center in 
October 2004 and from the 32nd Transportation Group in June 
2005.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for allergic rhinitis 
and/or sinusitis is denied.  

Entitlement to a compensable evaluation for dermatophytosis 
(tinea pedis), bilateral feet is denied.  



____________________________________________
MICHAEL LANE 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


